Exhibit 10.134 EXECUTION VERSION AMENDMENT NUMBER TWO to the AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of January 22, 2016 among BARCLAYS BANK PLC and PENNYMAC CORP. and PENNYMAC HOLDINGS, LLC and PENNYMAC MORTGAGE INVESTMENT TRUST This AMENDMENT NUMBER TWO (this “Amendment”) is made as of this 2nd day of December, 2016, by and among Barclays Bank PLC (the “Lender”), PennyMac Mortgage Investment Trust (the “Guarantor”), PennyMac Holdings, LLC (“Holdings”) and PennyMac Corp. (“PCM” and, together with Holdings, the “Borrowers”), and amends that certain Amended and Restated Loan and Security Agreement, dated as of January 22, 2016, as amended by Amendment Number One, dated as of August 31, 2016 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and among the Lender, the Guarantor and the Borrowers.
